Exhibit 10.2
 
CHANGE IN TERMS AGREEMENT
Principal
$700,000.00
Loan Date
01-19-2001
Maturity
10-01-2010
Loan No
100012004
Call / Coll
Account
Officer
Initials
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.



 
  Borrower:
Paneltech Products, Inc.
2999 John Stevens Way
Hoquiam, WA 98550
        Lender:
ShoreBank Pacific
Main Branch
203 Howerton Way SE; PO Box 400
Ilwaco, WA 98624
(360) 642-1166
 

 
 

        Principal Amount: $700,000.00  Date of Agreement: August 1, 2010

 
DESCRIPTION OF EXISTING INDEBTEDNESS. Revolving Line of Credit in the original
amount of $500,000.00 as evidenced by that certain Promissory Note and Related
Documents dated January 19, 2001; as amended by Change in Terms and currently
maturing August 1, 2010 and in the amount of $900,000.00.
 
DESCRIPTION OF CHANGE IN TERMS.
 
1. Maturity date of Loan and Related Documents is extended to October 1, 2010;
 
2. Loan amount is decreased to $700,000.00;
 
3. An extension fee of $500.00 will be due upon execution of this agreement.
 
CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
 
ORAL AGREEMENT. ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND
CREDIT, OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORECEABLE
UNDER WASHINGTON LAW.
 
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.
 
CHANGE IN TERMS SIGNERS:
 
 

 PANELTECH PRODUCTS, INC.                  By:  /s/ Leroy D. Nott    By:   /s/
Scott D. Olmstead   Leroy D. Nott, President and CEO of Paneltech Products, Inc.
    Scott D. Olmstead, Secretary and CFO of Paneltech Products, Inc.          
 X   /s/ Leroy D. Nott    X   /s/ Ronald H. Iff    Leroy D. Nott, Individually  
  Ronald H. Iff, Individually            X   /s/ Scott D. Olmstead         Scott
D. Olmstead, Individually      

 